t c memo united_states tax_court ronald s mills and judy a mills petitioners v commissioner of internal revenue respondent docket no filed date r determined a tax_deficiency an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 the deficiency stems from r’s disallowance of certain deductions taken by ps’ jointly owned entities treated as partnerships for federal_income_tax purposes the parties stipulated the agreed amount of the disputed income and expense items and the period of late filing of the tax_return for purposes of the sec_6651 addition_to_tax leaving only the sec_6662 accuracy-related_penalty in dispute held ps are liable for the sec_6662 penalty ronald s mills and judy a mills pro sese sarah a herson for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure an dollar_figure addition_to_tax under sec_6651 for failure to timely file a federal_income_tax return and a dollar_figure sec_6662 accuracy-related_penalty for the taxable_year respondent based his determination on a dollar_figure increase in flow-through income and corresponding computational adjustments petitioners reported the flow-through income at issue from three limited_liability companies taxed as partnerships drake financial llc drake malibu equities llc malibu and waldo properties llc waldo each was owned by petitioner husband and by petitioner wife after concessions the sole 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure 2on date and date the parties entered stipulations of settled issues stating the following drake is entitled to a dollar_figure deduction for equipment expenses and a dollar_figure deduction for the purchase of a truck drake is not entitled to an additional dollar_figure deduction for the purchase of a truck nor to a dollar_figure amortization deduction malibu is entitled to a dollar_figure deduction for equipment expenses a dollar_figure deduction for the purchase of a truck a dollar_figure deduction for legal and professional expenses and a dollar_figure deduction for additional sec_179 depreciation expenses malibu is not entitled to an additional dollar_figure deduction for the purchase of a truck nor to a dollar_figure amortization deduction continued remaining issue before the court is whether petitioners are liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated the stipulation of facts with accompanying exhibits the stipulation of settled issues and the supplemental stipulation of settled issues are incorporated herein by this reference at the time the petition was filed petitioners resided in california petitioners ronald s mills and judy a mills are in the real_estate management business they conduct this business in part through three limited_liability companies drake malibu and waldo petitioners formed these entitie sec_2 continued waldo is not entitled to a dollar_figure amortization deduction petitioners are not liable for an addition_to_tax under sec_6651 for failure to timely file their federal_income_tax return for the period date through date and petitioners are liable for an addition_to_tax under sec_6651 for failure to timely file for the period date through date 3at trial petitioners objected to exhibits 15-j through 18-j and paras through of the stipulation of facts on the grounds of relevance these stipulations and exhibits relate to the criminal conviction of petitioners’ tax adviser fed r evid states evidence is relevant if a it has any tendency to make a fact more or less probable than it would be without the evidence and b the fact is of consequence in determining the action we overrule petitioners’ objections and find that the exhibits and the stipulations tend to make the reasonableness of petitioners’ good-faith reliance upon their tax adviser more or less probable on date with the help of robert a sandlin it was around the same time that petitioners hired mr sandlin to prepare the tax returns for the three llcs and their individual income_tax returns in mr sandlin worked briefly for a company called tally co he left tally co in and was self- employed before joining later that year a company named united revenue service mr sandlin stayed with united revenue service until when he went back to tally co in mr sandlin joined a company called strategic tax financial services corp mr sandlin was an accountant but not a certified_public_accountant or an attorney he was however an enrolled agent4 until date when his status became inactive as stated mr sandlin assisted petitioners in forming the three llcs petitioners relied on mr sandlin to establish depreciation schedules for the assets held by the llcs mr sandlin also told petitioners that they could amortize the value of mr mills’ contribution of his life time and expertise in real_estate management 4an enrolled_agent is an individual who demonstrates special competence in tax matters by written examination administered by or administered under the oversight of the director of practice now the office_of_professional_responsibility and who has not engaged in any conduct that would justify the censure suspension or disbarment of any practitioner c f_r sec a petitioners and mr sandlin valued this contribution at dollar_figure million per llc thus the llcs claimed amortization deductions of dollar_figure per year per llc this practice started in and the amortization schedule wa sec_15 years before the taxable_year petitioners had taken amortization deductions of dollar_figure per llc for seven years about dollar_figure million in total respondent issued a notice_of_deficiency on date and petitioners timely petitioned this court for redetermination a trial was initially set for the trial calendar session beginning date in los angeles california on date we granted petitioners’ oral motion to continue the case to allow them time to speak with their former adviser mr sandlin petitioners and respondent had only just found mr sandlin who was then residing in colorado at a federal penitentiary mr sandlin when he was not advising taxpayers to amortize the value of their own lives was stealing money from clients’ individual_retirement_accounts using forged power-of-attorney forms he also kept for himself client money that 5the parties provided as stipulated exhibits tax returns for the llcs for the through taxable years for each of and drake claimed an amortization deduction of dollar_figure not dollar_figure for and drake allocated this deduction between two of its commercial real_estate properties arroyo and santa anita for and drake reported the amortization deduction as a shared expense which is how waldo and malibu reported the deduction for each of the through taxable years he had promised to pay over to federal and state taxing authorities to settle outstanding tax_liabilities on date mr sandlin pleaded guilty to one count of wire fraud under u s c sec and one count of willfully causing another to commit wire fraud under u s c sec_2 on date as part of an amended plea agreement mr sandlin agreed not to prepare federal tax returns represent people before the irs or hold himself out as an enrolled_agent the trial went forward without mr sandlin and was held in los angeles on date opinion when the commissioner seeks the imposition of penalties or additions to tax the commissioner bears the burden of production see sec_7491 116_tc_438 to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the penalties or additions to tax see higbee v commissioner t c pincite however the burden to establish reasonable_cause remains with the taxpayer see id pincite sec_6662 imposes an accuracy-related_penalty equal to of an underpayment_of_tax attributable to one of five causes specified in subsection b respondent contends that petitioners are liable for the penalty because of negligence or disregard of rules or regulations or alternatively because the underpayment is due to a substantial_understatement_of_income_tax sec_6662 and for the purposes of the penalty ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a substantial_understatement_of_income_tax in the case of an individual is with certain modifications which do not apply in this case an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty sec_1_6664-4 income_tax regs see also 469_us_241 reliance on an accountant or attorney as to a matter of tax law may be reasonable 135_tc_199 the right to rely on professional tax_advice however is not unlimited to avoid liability for a sec_6662 penalty on the ground of reliance on a tax professional a taxpayer must meet the following three requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs respondent has met his burden of production he has shown that the understatement exceeds of the tax required to be shown on the return which is greater than dollar_figure petitioners contend that they relied on mr sandlin’s advice regarding the dollar_figure or dollar_figure deduction taken by each of their llcs and that their reliance constitutes reasonable_cause first petitioners must show that mr sandlin was a competent professional at some point mr sandlin was an enrolled_agent a status which can tend to show competence see 440_f3d_375 6th cir much like a taxpayer's reliance on an attorney or an accountant reliance on an enrolled_agent is a factor we may consider in determining the reasonableness of a taxpayer's actions aff’g tcmemo_2004_279 an enrolled_agent is an individual who has displayed special competence in tax matters c f_r sec a but mr sandlin was no longer an enrolled_agent when he prepared and filed petitioners’ return for the taxable_year petitioners 6because respondent met his burden of production as to a substantial_understatement we need not decide whether respondent has met his burden of production as to negligence provided no evidence that mr sandlin was an enrolled_agent at the time he first advised them to take the amortization deductions rather the parties have not been able to discover when mr sandlin received enrolled_agent status we cannot find that mr sandlin had special competence simply by virtue of a status he may not have had at the time the original amortization deductions were taken and certainly did not have at the time the income_tax return was filed petitioners produced no other evidence tending to show that mr sandlin was a competent tax adviser and no evidence on mr sandlin’s educational or professional background petitioners have failed to carry their burden to show that mr sandlin was a competent tax adviser even if mr sandlin was a competent adviser petitioners have not shown that they provided necessary and accurate information to him while mr sandlin was the mastermind behind these amortization deductions mr mills provided the underlying valuation mr mills came up with the dollar_figure million per llc figure which was based on what he hypothetically would have charged the llcs for his services over the years petitioners have not provided any evidence showing the accuracy of this valuation or how mr mills determined it and we consequently cannot find that petitioners have met the second neonatology factor finally petitioners must also show that they relied upon mr sandlin’s advice in good_faith petitioners’ main reason for trusting mr sandlin was that he had the trappings of success a boat and a busy office but an appearance of prosperity is not necessarily synonymous with competence furthermore mr mills admitted that he did not ask for or check references and that he did not know anything about mr sandlin’s background mrs mills similarly acknowledged that she did not really know anything about him until this trial rather petitioners appear to have blindly trusted mr sandlin even mr mills stated that he was skeptical about taking dollar_figure worth of deductions per year for the contribution of his own life to the llcs petitioners stated that mr sandlin provided them copies of cases and statutes purporting to support such amortization deductions but they were unable to produce these sources of authority given petitioners’ failure to investigate mr sandlin’s professional and educational background the too good to be true nature of the advice and their inability to produce the authority they allegedly received we cannot find that petitioners relied in good_faith on mr sandlin’s advice petitioners have not shown that they meet the three neonatology factors and therefore have failed to show reasonable_cause and good_faith for the underpayment as a result we find petitioners liable for the accuracy-related_penalty the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
